Title: From John Adams to Thomas Jefferson, 28 January 1818
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Jan. 28 1818

Permit me to introduce to you Mr Horace Holley, who is on his Way to Kentucky where he has been invited to undertake the Superintendance of a University. This Gentleman was Settled very young at Greenfield as Successor to Dr Dwight; but having a Mind too inquisitive for Connecticut he removed to Boston where he has been Settled nine years and where his fame has erected one of the loftyest Temples and assembled the most numerous Congregation of Auditors in Boston.
You will find him frank enough candid enough, social enough, learned enough and eloquent enough. He is indeed an important Character; and if Superstition Bigotry, Fanaticism and Intolerance will allow him to live in Kentucky, he will contribute Somewhat to the illumination of the darkest and most dismal Swamps in the Wilderness. I Shall regret his Removal from Boston because that City ought always to have one Clergy man at least who will compell them to think, and enquire: but if he can be Supported in Kentucky I am convinced he will be more extensively usefull. If upon conserving with him Your Conscience will allow you to give him a Line to any of your Friends in Kentucky where all are your Friends you will do him more Service and perhaps more Service to our Country and our kind them you or I may be aware. He is one of the few who give me delight.
I am anxious for South America. They will be independent of Spain. But can they have free Governments? Can the Roman Religion and a free Goverment exist together? I am, dear Sir with / the old Friendship your
John Adams